We think the words "any abutting owner," as used in Gen. Stat. R.I. cap. 60, § 38, are comprehensive enough to include a tenant for life or years, or from year to year, of the abutting estate, as well as the owner of the fee. A lessee is an ownerpro tanto of the estate which is leased to him. This construction, moreover, is in keeping with the meaning which obviously belongs to the word "owner," in Gen. Stat. R.I. cap. 59, § 4 (as see cap. 59, § 6), and with the rule of construction given in cap. 22, § 9. We grant the writ of mandamus.
Petition granted.